Citation Nr: 1026121	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, stress fracture, 2nd metatarsal, right foot.  

2.  Entitlement to an increased evaluation for residuals, stress 
fracture, 2nd metatarsal, left foot, evaluated as 10 percent 
disabling prior to December 15, 2009 and as 20 percent disabling 
from December 15, 2009.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1981 to October 1981.    

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in 
January 2008, the Veteran requested a hearing at the RO before 
the Board and a Decision Review Officer.  Later that month in 
another written statement, the Veteran clarified her prior 
request for a Board hearing and indicated that she wanted a video 
conference hearing before the Board.  By letter dated March 2010, 
she indicated that she wished to cancel her request for a local 
hearing before a Decision Review Officer.  In a letter dated 
April 2010, the RO acknowledged the Veteran's request for a video 
conference hearing and informed the Veteran of the date of the 
scheduled hearing.  On that date, however, the Veteran failed to 
report.  Given that she did not request a postponement of the 
hearing prior thereto, the Board deems her hearing request 
withdrawn under 38 C.F.R. § 20.702(d) (2009). 


FINDINGS OF FACT

1.  Residuals of the Veteran's right foot stress fracture have 
been severe and worsening since 2005, include tender and painful 
malunion, callus formations and blisters/lesions, erosive changes 
at the first metatarsal head, a severe hallux valgus deformity, a 
bunion, forefoot edema, a mildly swollen ankle, pes planus and 
increased pronation during ambulation, and cause significant 
limitation of motion, weakness and a limp.  

2.  Residuals of the Veteran's left foot stress fracture have 
been severe and worsening since 2005, include tender and painful 
malunion, callus formations and blisters/lesions, erosive changes 
at the first metatarsal head, a severe hallux valgus deformity, a 
bunion, forefoot edema, a mildly swollen ankle, pes planus and 
increased pronation during ambulation, and cause significant 
limitation of motion, weakness and a limp.  

3.  The rating criteria reasonably describe the level of severity 
and symptomatology of residuals of the Veteran's right and left 
foot fractures. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent evaluation for 
residuals, stress fracture, 2nd metatarsal, right foot, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2009).

2.  The criteria for entitlement to a 30 percent evaluation for 
residuals, stress fracture, 2nd metatarsal, left foot, prior to 
and from December 15, 2009, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  VA is also to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that it would aid in substantiating the 
claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure compliance with the provisions of the 
VCAA, when applicable.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA is applicable in this case and, as 
explained below, VA satisfied the requirements thereof by 
providing the Veteran adequate notice and assistance with regard 
to her claims.  The Board's decision to proceed in adjudicating 
these claims does not, therefore, prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  Where notice was not mandated at the time of 
the initial RO decision, however, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.  These 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran VCAA notice on her claims by letters 
dated June 2005, November 2005, February 2006, February 2006, May 
2006 and September 2006, before initially deciding those claims 
in a rating decision dated January 2007.  The timing of such 
notice reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II.    

The content of the notice letters, considered in conjunction with 
the content of another letter the RO sent the Veteran in May 
2008, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the Veteran's claims, notified her of the evidence 
needed to substantiate those claims, identified the type of 
evidence that would best do so, notified her of VA's duty to 
assist and indicated that it was developing her claims pursuant 
to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts to 
assist the Veteran in obtaining all other outstanding evidence 
provided she identified the source(s) thereof.  The RO also noted 
that, ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to her claims, including service 
and post-service treatment records.  The RO also afforded the 
Veteran VA examinations, during which examiners discussed the 
severity of the Veteran's foot disabilities.  

II.  Analysis

The Veteran contends that her service-connected foot disabilities 
have worsened, causing more severe pain, which, in turn, has 
resulted in a tendency to fall.  Allegedly, this pain now 
radiates up her feet and legs to her back, limits the types of 
jobs she can accept and interferes with her employment 
performance.

The Veteran's representative asserts that the evaluations 
assigned the Veteran's service-connected foot disabilities should 
be increased to reflect the many abnormalities associated with 
the disabilities and the severe symptoms thereof.  Allegedly, 
these symptoms are causing the Veteran multiple complications and 
difficulties walking, standing and climbing.  According to the 
representative, they warrant increased evaluations under DC 5284, 
based on severe foot symptoms, or separate evaluations under DC 
5276, based on the existence of pes planus, DC 5280, based on the 
existence of hallux valgus deformities, or DC 5283, based on 
malunion of the metatarsal.  

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
claimant's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation is to be assigned 
if the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation is 
to be assigned.  38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes 
in a claimant's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
examination on which an evaluation is based must adequately 
portray the anatomical damage, and the functional loss, with 
respect to all of these elements.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion and a part that becomes painful 
on use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of the 
skin, absence of normal callosity or the like.  38 C.F.R. §§ 
4.40, 4.45 (2009).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if the 
service-connected disability involves a joint rated based on 
limitation of motion, adequate consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

A.  Schedular

The RO has evaluated the Veteran's foot disabilities pursuant to 
DC 5284, which governs ratings of foot injuries.  The RO has 
assigned the Veteran's right foot disability a 20 percent 
evaluation and his left foot disability a 10 percent evaluation 
prior to December 15, 2009 and a 20 percent evaluation from 
December 15, 2009.  

DC 5284 provides that a 10 percent evaluation is assignable for a 
moderate foot injury.  A 20 percent evaluation is assignable for 
a moderately severe foot injury.  A 30 percent evaluation is 
assignable for a severe foot injury.  38 C.F.R. § 4.71a, DC 5284 
(2009).  

Also applicable to these claims are DCs 5276 and 5283.  DC 5276 
provides that a 20 percent evaluation is assignable for 
unilateral severe acquired flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
characteristic callosities.  A 30 percent evaluation is 
assignable for bilateral severe acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities or for unilateral pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 50 percent evaluation is assignable for 
bilateral pronounced flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  38 
C.F.R. § 4.71a, DC 5276 (2009).  

DC 5283 provides that a 10 percent evaluation is assignable for 
moderate malunion or nonunion of the tarsal or metatarsal bones.  
A 20 percent evaluation is assignable for moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.  A 30 
percent evaluation is assignable for severe malunion or nonunion 
of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5284 
(2009).  When there is actual loss of use of the foot, the 
disability is to be rated at 40 percent.  38 C.F.R. § 4.71a, DC 
5284, Note (2009).  

Based on the language of these DCs, the Veteran's foot disability 
pictures more nearly approximate the criteria for increased 
evaluations during the entire period of time at issue in this 
appeal.  As explained below, since 2005 when the Veteran filed a 
claim for increased evaluations, residuals of his in-service 
right foot stress fractures have been severe and worsening, have 
included tender and painful malunion, callus formations and 
blisters/lesions, erosive changes at the first metatarsal heads, 
severe hallux valgus deformities, bunions, forefoot edema, mildly 
swollen ankles, pes planus and increased pronation during 
ambulation, and have caused significant limitation of motion, 
weakness and a limp.  

Since 2005, when the Veteran filed a claim for an increased 
evaluation for her foot disabilities, her foot disabilities have 
continued to worsen.  During a VA examination conducted in June 
2005, she reported an increase in severity of both foot 
disabilities.  She noted that she had been experiencing 
significant pain and throbbing and fatigue bilaterally after 
walking two blocks or, on the right, after standing 15 minutes.  
She also noted right foot swelling.

A VA examiner/podiatrist noted, or x-rays revealed, tenderness, a 
pes planus foot type with a low arch morphology bilaterally, 
callus formation indicative of abnormal weight bearing, mild 
edema, hyperkeratotic lesions, a severe hallux valgus deformity, 
palpable exostoses, limited range of motion of the toes, and 
dorsiflexion of the ankle to 25 degrees (normal being 0 to 20 
degrees under 38 C.F.R. § 4.71, Plate II (2009)), malunion of the 
second metatarsal bone, hypertrophic callus formation and erosive 
changes at the first metatarsal head.  He diagnosed degenerative 
joint disease of the first metatarsophalangeal joint/hallux 
valgus deformity and malunion with hypertrophic bone formation 
and associated pain.

In an addendum statement dated October 2005, the VA examiner who 
conducted the June 2005 VA examiner clarified that the findings 
and diagnoses referred to the right foot and that all such 
findings, including the malunion, are related to the right foot 
stress fracture.

During a VA examination conducted in August 2006, the Veteran 
reported a tender, painful, left foot that swelled and became 
fatigued and caused a limp when walking and standing for a long 
time.

A VA examiner/podiatrist noted, or x-rays revealed, small, tender 
bullae on the right, unopened with no signs of infection, a pes 
planus foot deformity bilaterally, increased pronation during 
gait, a noticeable limp to the left, mild ankle swelling 
bilaterally, hallux valgus deformities bilaterally, marked on the 
right, bunions bilaterally, spurs bilaterally, pain on motion, 
tenderness along the digits, weakness and blisters bilaterally, 
an ataxic gait with a limp, an inability to stand for more than a 
limited time without showing signs of pain and weakness, 
decreased arches and a pronated foot type.  The examiner 
diagnosed pes planus bilaterally, indicated that the stress 
fractures had remained the same, noted a new onset of blisters 
due to walking a lot, and concluded that the limping and pain on 
walking was not due to the blisters, but rather to all the other 
conditions of the feet. 

From 2007 to 2009, the Veteran sought treatment for foot pain and 
bilateral bunions.  Treatment providers noted hallux valgus and 
bunion deformities bilaterally, foot pain bilaterally and 
degenerative joint disease in the right foot.  

During a December 2009 VA examination, the Veteran reported that 
orthotics helped her foot pain when utilized in a supportive 
shoe.  A VA examiner noted a decrease in range of motion, 
including range of ankle dorsiflexion to 10 degrees, inversion to 
4 degrees and eversion to 2 degrees.  He or x-rays confirmed 
prior foot abnormalities including abnormal weight bearing, 
hyperkeratotic lesions bilaterally, tenderness on palpation of 
the toes, cortical thickening of the metatarsal bones bilaterally 
and hallux valgus deformities bilaterally.  He diagnosed no 
residuals of a stress fracture, but then indicated that the 
Veteran had difficulty walking more than two blocks and that, 
although such difficulty would not preclude the Veteran from 
working in a sedentary position, it would do so in an ambulatory 
position.
 
As alleged, the Veteran has numerous foot conditions, which, when 
considered collectively during the entire time period at issue, 
constitute severe foot disability on the right and left.  Foot 
disabilities of this degree warrant the assignment of a 30 
percent evaluation under DC 5284.  An evaluation in excess of 30 
percent may not be assigned either foot disability under any 
other DC, however, as the evidence does not reflect that the 
Veteran's pes planus is more than moderate on either side.  It 
also does not reflect that the Veteran has lost the use of either 
foot secondary to these disabilities.  

B.  Extraschedular

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate 
and no referral is necessary.  Id.  If the criteria do not 
reasonably describe the level of severity and symptomatology of 
the disability, the disability picture is not contemplated by the 
rating schedule and the assigned schedular evaluation is 
inadequate.  The RO or Board must then determine whether the 
exceptional disability picture involves other related factors 
such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing 
norms", including "marked interference with employment" and 
"frequent periods of hospitalization".  Id.

In this case, the Veteran raises the question of whether she is 
entitled to increased evaluations on an extraschedular basis.  
However, a referral is not needed.  Rather, the schedular 
criteria reasonably describe the level of severity of residuals 
of the Veteran's stress fractures by contemplating not only all 
foot symptoms and abnormalities, but the collective effect of the 
symptoms and abnormalities on the Veteran's ability to function.   

The Board also notes that a request for a total disability rating 
due to individual unemployability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.  In this 
case, however, the Board finds that neither the Veteran's 
contentions nor the medical evidence of record suggest total 
occupational impairment on account of the service-connected foot 
disabilities alone.  Accordingly, the present appeal does not 
encompass a TDIU claim.

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded different 
evaluations in the future should either of her foot disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, the 
evaluations noted above are the most appropriate given the 
medical evidence of record.

Based on the foregoing, the Board concludes that the criteria for 
increased evaluations for residuals, stress fracture, 2nd 
metatarsal, right and left feet, the latter prior to and from 
December 15, 2009, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  In 
reaching this decision, the Board considered the complete history 
of each disability as well as the current clinical manifestations 
and the effect each disability has on the Veteran's earning 
capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).    


ORDER

A 30 percent evaluation for residuals, stress fracture, 2nd 
metatarsal, right foot, is granted subject to statutory and 
regulatory provisions governing the payment of monetary benefits.

A 30 percent evaluation for residuals, stress fracture, 2nd 
metatarsal, left foot, prior to and from December 15, 2009, is 
granted subject to statutory and regulatory provisions governing 
the payment of monetary benefits.


_______________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


